DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: claim(s) 1-7, drawn to a method for producing plastic straps.
Group II: claim(s) 8-13, drawn to a plastic strap.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of “the plastic strap comprises a partially crystalline thermoplastic material, said plastic material being extended monoaxially or predominantly monoaxially towards the longitudinal expansion, and wherein at least one strap surface is provided with a continuous embossing, wherein the embossing comprises recesses distributed over the strap surface, said recesses comprising flat or predominantly flat base surfaces, and wherein between 44% and 55% of a parallel projection, viewed from the vertical top view, of the entire, at least one embossed strap surface of the plastic straps is formed by the total amount of the base surfaces of the recesses” as recited in claim 8 lines 7-20 (or the corresponding limitations as recited in claim 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yui  (US 4,451,422 A) and Tajika (US 20070014971 A1) (see below the 35 U.S.C. 103 rejection of claim 1).  

During a telephone conversation with Frederick Dorchak on 06/14/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-13 are  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Arrangement of the Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825. A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
	The specification is objected to as failing to appropriately arrange specification as provided in 37 CFR 1.77(b). Appropriate titles of the sections such as background of the invention (field of the invention, description of related art), brief summary of the invention, brief description of the several views of the drawings, and the detailed description of the invention should be properly arranged. 

Claim Objections
Claims 1-3 are objected to because of the following informalities: 
Claim 1 recites the limitation “as the at least one embossing roller, an embossing roller is used” in lines 20-21, and it should be corrected to “as the at least one embossing roller is used.”
Claim 1 recites the limitation “the projections of which comprise flat or predominantly flat plateau surfaces for generating flat or predominantly flat base surfaces of the recesses on the at least one surface of the extended strand” in lines 21-24, and it is suggested to correct to “the projections comprising flat or predominantly flat plateau surfaces generate flat or predominantly flat base surfaces of the recesses on the at least one surface of the extended strand.”
Claim 2 recites the limitation “as the at least one embossing roller, an embossing roller is used” in lines 2-3, and it should be corrected to “as the at least one embossing roller is used.”
Claim 2 recites the limitation “the plateau surfaces of the projections of which are dimensioned such, and the projections of which are arranged on the roller surface spaced from one another such” in lines 4-5, and it is suggested to correct to “the plateau surfaces of the projections are dimensioned such, and the projections are arranged on the roller surface spaced from one another such.”
Claim 3 recites the limitation “as the at least one embossing roller, an embossing roller with projections is used” in lines 2-4, and it should be corrected to “as the at least one embossing roller is used.”
Claim 3 recites the limitation “the plateau surfaces of which are bounded by closed, oval curves” in lines 4-5, and it is suggested to correct to “the plateau surfaces are bounded by closed, oval curves.”
Appropriate correction is required.

Claim Interpretation
	Claims 1-7 recite the claimed limitations with numeral symbols presented in Specification. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” See MPEP 2111.01 II. For the purpose of examination, the numeral symbols would NOT be considered to import into claim limitations that are not part of the claim for further clarification of the recited limitations. 
	
Claim Interpretation under 35 U.S.C 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) is/are: 
“monoaxially extending the plastic strand into an extended strand by means of at least one stretching device” in claim 1 lines 8-10. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof as shown below:
“monoaxially extending the plastic strand into an extended strand by means of at least one stretching device” in claim 1 lines 8-10: interpreted as “one or several heating devices “ as disclosed in the Instant Specification (¶ [0066], ¶ [0068]-¶ [0069], ¶ [0071], as published in US 20190255761 A1).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“extruding the melted plastic material into at least one plastic strand by means of an extrusion apparatus” in claim 1 lines 5-6.
“an embossing by means of an embossing device comprising at least one embossing roller” in claim 1 lines 14-15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “monoaxially or predominantly monoaxially extending the plastic strand into an extended strand” in lines 8-9. The scope of the underlying term “predominantly monoaxially extending” is not clear. It is not clear whether this allows for extending in other directions as long as there is more extending in the one direction or whether this merely intends to allow for incidental extending in other directions or whether something else is intended. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 1 recites the limitation “at least one surface of the extended strand” in line 13. It is unclear whether the underlying term “at least one surface” is one of the “two surfaces” as recited in lines 10-11 or not. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 1 recites the limitations of “predominantly flat plateau surface” and “predominantly flat base surfaces” in lines 21-22, and the underlying term “predominantly” is a relative term which renders the claim indefinite. The term “predominantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the limitations would be interpreted as “flat plateau surface” without the meaning of “predominantly.”
Claim 1 recites the limitation “between 44 % and 55 % of a respective entire parallel projection, viewed from the vertical top view, of the respective at least one embossed strap surface of the plastic straps is formed by the total amount of the base surfaces of the recesses” in lines 28 and 31. One of ordinary skill in the art would not reasonably appraise a scope of protection afforded by the above-noted language.  For example, at least, it is unclear (1) what the ratio of “between 44 % and 55 %” means – i.e., what are the numerator and the denominator of the ratio, (2) whether “a respective entire parallel projection” means (a) a whole or a part of the projections (claim 1 line 21) on the at least one embossing roller or (b) a whole or a part of the recess (claim 1 line 16) formed on the at least one surface of the extended strand, (3) whether “the total amount of the base surface” means a surface area of the base surface or a volume of the base surface, and (4) the limitations of “the vertical top view,” “the respective at least one embossed strap surface,” and “the total amount of the base surfaces” lack of sufficient antecedent bases. For the purpose of examination, the limitation would be interpreted as “a total area of the base surfaces of the recesses in the at least one embossed strap surface, viewed from a vertical top view, occupies between 44 % and 55 % of a total area of the at least one embossed strap surface.”  
Claims 2-7 are rejected under 35 U.S.C. 112(b) as being dependent from claim 1. 
 Claim 2 recites the limitation “between 45 % and 52 % of the respective entire parallel projection, viewed from the vertical top view, of the respective at least one embossed strap surface of the plastic straps is formed by the total amount of the base surfaces of the recesses” in lines 7-11. One of ordinary skill in the art would not reasonably appraise a scope of protection afforded by the above-noted language (as presented above paragraphs). For the purpose of examination, the limitation would be interpreted as “the total area of the base surfaces of the recesses in the at least one embossed strap surface, viewed from a vertical top view, occupies between 45 % and 52 % of the total area of the at least one embossed strap surface.”  
Claim 3 recites the limitation “closed, oval curves” in line 5. It is unclear whether the limitation means (1) closed and oval curves, or (2) closed, or oval curves. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 4 recites the limitation “in the course of embossing” in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation would be interpreted as “during the embossing” referring “an embossing” as recited in claim 1 line 14.
Claim 5 recites the limitation “the embossing process” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation would be interpreted as “the embossing” referring “an embossing” as recited in claim 1 line 14.
Claim 5 recites the limitation “the melting temperature of the plastic material” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation would be interpreted as “a melting temperature of the plastic material.”
Claim 5 recites the limitation “a range between 40 °C and 190 °C below the melting temperature of the plastic material” in lines 3-4. It is unclear whether the limitation means (1) between 40 °C and 190 °C (which is) below the melting temperature of the plastic material (i.e., regardless of the melting temperature of the plastic material, the embossing temperature is in a range between 40 °C and 190 °C), or (2) between 40 °C and 190 °C below the melting temperature of the plastic material (i.e., e.g., if the melting temperature of the plastic material is 300 °C, the embossing temperature is in a range between (300-40=260) °C and (300-190=110 °C). For the purpose of examination, either of these interpretations would read on the claim. 
Claim 6 recites the limitations “at least two counter-rotating embossing rollers” and “the two embossing rollers” in lines 3-4 and line 6, respectively. It is unclear the limitations include “at least one embossing roller” as recited in claim 1 lines 14, or not. For the purpose of examination, either of these interpretations would read on the claim. 
Claims 6 recites the limitation “both surfaces of the extended strand” in line 5. It is unclear whether “both surfaces” are the same as “two surfaces” (claim 1 line 1-11) of the extended strand or not. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 6 recites the limitation “with an embossing” in line 6. It is unclear whether the underlying term includes “an embossing” (as recited in claim 1 line 14) or not. For the purpose of examination, either of these interpretations would read on the claim.  
Claim 7 recites the limitation “embossing rollers” in line 2. It is unclear whether the limitation includes (1) “at least two counter-rotating embossing rollers” and “the two embossing rollers” (as recited in claim 6 lines 3-4 and line 6, respectively), (2) “at least one embossing roller” (as recited in claim 1 lines 14), and/or (3) other embossing rollers, or not. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 7 recites the limitation “projections” in line 3. It is unclear whether the limitation includes “projections” as recited in claim 1 lines 17, 21, and 25, or not. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 7 recites the limitation “plateau surfaces” in line 4. It is unclear whether the limitation includes “plateau surfaces” as recited in claim 1 lines 22 and 25 or not. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 7 recites the limitation “which are respectively used with projections with differently formed plateau surfaces as compared to one another” in lines 3-5. It is unclear whether the limitation means that (1) each plateau surface of a respective projection of the projections is different from a plateau surface of another projection of the projections, or (2) a plateau surface of one embossing roller of the two embossing rollers are arranged differently from a plateau surface of the other embossing roller of the two embossing rollers. The former interpretation seems that the limitation literally means, but it is not fully supported by the Instant Specification – the plateau surfaces of the projections do not seem to be different from each other (see FIGURES 2 and 3). Rather, the latter interpretation seems to be supported by the Instant Specification (see FIGURE 2) – a plateau surface of a projection of an upper roller is arranged in an offset manner with a plateau surface of a projection of a lower roller. For the purpose of examination, the limitation would be interpreted as being supported by FIGURE 2 of the Instant Specification. 
Claim 7 recites the limitation “recesses” in line 7. It is unclear whether the limitation includes “recesses” as recited in claim 1 lines 17, 23, and 31, or not. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 7 recites the limitation “recesses respectively having differently formed base surfaces” in lines 7-8. It is unclear whether the limitation means that (1) each base surface of a respective recess of the recesses is different from a base surface of another recess of the recesses, or (2) base surfaces of the recesses of an upper surface of the extended strand are arranged differently from base surfaces of the recesses of a lower surface of the extended strand. The former interpretation seems that the limitation literally means, but it is not fully supported by the Instant Specification – the base surfaces of the recesses do not seem to be different from each other (see FIGURES 2 and 3). Rather, the latter interpretation seems to be supported by the Instant Specification (see FIGURE 2) – a base surface of a recess of an upper surface of the extended strand is arranged in an offset manner with a base surface of a recess of a lower surface of the extended strand. For the purpose of examination, the limitation would be interpreted as being supported by FIGURE 2 of the Instant Specification. 
Appropriate correction or clarification is required. 

Claim 1 recites the limitation “monoaxially extending the plastic strand into an extended strand by means of at least one stretching device” in lines 8-10, and the limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the Applicant intended to disclose how the recited function of “monoaxially extending the plastic strand into an extended strand” is performed (Instant Specification: ¶ [0066], ¶ [0068]-¶ [0069], ¶ [0071], as published in US 20190255761 A1), the underlying term “at least one stretching device” itself does not seem to include other than “one or several heating devices” which are solely not enough to perform the recited function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yui et al. (US 4,451,422 A, hereinafter Yui) in view of Tajika et al. (US 20070014971 A1, hereinafter Tajika).
Regarding claims 1 and 2, Yui teaches a method for producing plastic straps (packing band) (abstract), comprising 
providing a partially crystalline thermoplastic material (polyethylene terephthalate) (column 1 lines 13-16; of note, polyethylene terephthalate is one of the partially crystalline plastic materials that the Instant Specification discloses in ¶ [0045]-¶ [0047], as published in US 20190255761 A1), 
melting the plastic material (column 2 lines 12-13; FIGURE), 
extruding the melted plastic material into at least one plastic strand (ribbon 6) by means of an extrusion apparatus (numerals 2 and 3) (column 2 lines 12-13; FIGURE), 
cooling the extruded plastic strand (column 2 lines 13-17; FIGURE), 
monoaxially or predominantly monoaxially extending the plastic strand into an extended strand (band 15) by means of at least one stretching device (numerals 5, 7, 8, 9, and 10) (column 2 lines 18-36; FIGURE), said extended strand 15 comprising two surfaces spaced from one another by a thickness of the extended strand (of note, an extended band intrinsically has two surfaces spaced from one another by a thickness of the band), 
wherein at least one surface of the extended strand is provided with an embossing by means of an embossing device (embossing roll 11) comprising at least one embossing roller 11 (column 2 lines 36-40).  
	Yui also teaches that one of the goals of the disclosed process is to produce a plastic strap/packaging band that has sufficient strength, better heat sealability, and improved weathering quality (column 1 lines 32-64), but Yui does not specifically teach that the limitations (1) “said embossing roller comprising …… by the total amount of the base surfaces of the recesses” as recited in claim 1 lines 16-31, (2) “between 45 % and 52 % …… by the total amount of the base surfaces of the recesses” as recited in claim 2 lines 7-11.
	  Tajika teaches a method of making a thermoplastic synthetic resin band 1, including passing a thermoplastic synthetic resin base material 10 between a pair of embossing rolls 2 (abstract; FIGURES 1-4). Tajika teaches that the pair of embossing rolls 2 comprises on its roller surface projections (convex portions 2b) for generating recesses (rhombus-shaped concave portions 1b) on the at least one surface of the extended strand (base material 10) (¶ [0024]; FIGURE 3), wherein as the at least one embossing roller (2), an embossing roller (2) is used, the projections 2b of which comprise flat or predominantly flat plateau surfaces (2b, as shown in FIGURE 3) for generating flat or predominantly flat base surfaces (1b, as shown in FIGURES 3, 4) of the recesses 1b on the at least one surface of the extended strand (¶ [0024]; FIGURES 3, 4). 
	Tajika also teaches that the resin cannot flow sufficiently into the concave grooves 2a when the convex portions 2b of the embossing rolls 2 have a large surface area, so that the elevation of the convex stripes 1a of the band 1 becomes insufficient, moreover, too much resin flows into the grooves 2a when the convex portions 2b of the embossing rolls 2 have a small surface area, so that the center portion thickness d of the band 1 becomes too thin, while the orientation disorder increases and the tensile strength cannot be secured, and therefore the surface area of the convex portions 2b of the embossing rolls 2 is adjusted to the band 1 that is produced.
	Thus, although Tajika does not explicitly discloses that “a total area of the base surfaces of the recesses in the at least one embossed strap surface, viewed from a vertical top view, occupies between 44 % and 55 % (between 45 % and 52% in claim 2) of a total area of the at least one embossed strap surface” (see the 35 U.S.C. 112(b) rejection of claim 1 for the claim interpretation), a level of “a total area of the base surfaces of the recesses 1b to a total area (i.e., 1a +1b, as shown in FIGURES 1, 2) of the at least one embossed strap surface 10” is a is a result-effective variable (i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2144.05 II). For example, a ratio of a total surface area of the recesses 1b to a total area of the embossed strap surface needs to be adjusted not too small and not too big - in order to improve joint efficiency, strength, and resistance and, at the same time, to minimize orientation disorder.  
Moreover, through routine optimization and experiment, it would have been obvious to one of ordinary skill in the art that a ratio of a total area of the base surfaces of the recesses in the at least one embossed strap surface to a total area of the at least to be adjusted to be between 44 % and 55 % (claim 1) or between 45 % and 52 % (claim 2), eventually to achieve the plastic straps having improved joint efficiency, strength, and resistance and, at the same time, to minimize orientation disorder (Yui: derived from column 1 lines 32-64; Tajika: derived from ¶ [0007]-¶ [0008], ¶ [0011], ¶ [0026])
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the means of embossing roll 11 of Yui with a known pair of embossing rolls 2 in the same field of endeavor, having a plurality of convex portions 2b, as taught by Tajika in order to yield known results or a reasonable expectation of successful results of obtaining plastic straps having corresponding concave portions 1b, and as a result, producing the plastic straps with improved joint efficiency, strength, and resistance and, at the same time, minimized orientation disorder (Tajika: derived from ¶ [0007]-¶ [0008], ¶ [0011], ¶ [0026]). Upon the modification/substitution, the method of Yui would be improved as consistent with the intended goal to produce a plastic strap/packaging band that has sufficient strength, better heat sealability, and improved weathering quality (Yui: column 1 lines 32-64).
Regarding claim 3, modified Yui teaches that as the at least one embossing roller (Yui: embossing roll 11; Tajika: embossing rolls 2), an embossing roller with projections (Tajika: convex portions 2b) is used, the plateau surfaces (Tajika: concave portion 1b) of which are bounded by closed, oval curves (¶ [0024]: the rhombus-shaped concave portions 1b (i.e., closed curve); FIGURES 1, 2) (see above the 35 U.S.C. 112(b) rejection of the corresponding limitation). Thus, modified Yui teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 4, modified Yui teaches that at least one embossing roller (Tajika: embossing rolls 2) is positioned such in relation to the surface of the extended strand (Tajika: base material 10) facing the embossing roller, that, in the course of embossing, the plateau surfaces of the projections surfaces (Tajika: 2b on respective embossing rolls 2, as shown in FIGURE 3) enter into the extended strand with a penetration depth (Tajika: numeral 3) of between 2% and 48% relative to the thickness  of the extended strand before embossing (Tajika: thickness of “numeral 3” x 2 + “d” of the center portion thickness) (Tajika: ¶ [0025]: “3” denotes portions whose thickness is decreased from the raw sheet of the base material 10; and “4” denotes portions whose thickness is increased from the raw sheet of the base material 10; “D” denotes the apparent thickness of the band 1, and “d” denotes the center portion thickness obtained by subtracting the height of the convex stripes 1a from the apparent thickness D; ¶ [0040]: the ratio of the center portion thickness d with respect to the apparent thickness D is 20 to 30%; FIGURE 4). Of note, although Tajika does not explicitly teach that a ratio of a thickness of the numeral 3 (i.e., a penetration depth) to a thickness of the base material 10 before embossing (i.e., “the penetration depth x 2 + d”) is between 2 % and 48 %, it is obvious to one of ordinary skill in the art that the penetration depth 3 of the recess 1b is at least more than nothing (i.e., higher than 0 %) and less than the half (i.e., less than 50 %) of the base material when the embossed band 1 is formed as shown in FIGURE 4 and the ratio of “d/D” is 20 to 30 %. Thus, the claimed range of 2 to 48 % at least overlaps with Tajika’s disclosed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 6, modified Yui teaches that the extended strand (Yui: band 15; Tajika: base material 10) is fed through between at least two counter- rotating embossing rollers (Yui: roll 11; Tajika: rolls 2) opposing each other and wherein both surfaces of the extended strand are respectively provided with an embossing by means of the two embossing rollers (Yui: column 2 lines 36-40, FIGURE 1; Tajika: ¶ [0022]-¶ [0025], FIGURES 3, 4). Thus, modified Yui teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 7, modified Yui teaches that embossing rollers (Tajika: embossing rolls 2) are used, which are respectively used with projections (Tajika: 2b on respective embossing rolls 2) with differently formed plateau surfaces (Tajika: 2b on respective embossing rolls 2 are position in an offset manner, as shown in FIGURE 3) as compared to one another, and wherein by means of the two embossing rollers (Tajika: rolls 2), the surfaces of the extended strand (Tajika: base material 10) are provided with recesses (Tajika: 1b on respective surfaces of the base material 10) respectively having differently formed base surfaces (Tajika: 1b on respective surfaces of the base material 10 are position in an offset manner, as shown in FIGURE 3) (Tajika: ¶ [0022]-¶ [0025], FIGURES 3, 4). Thus, modified Yui teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
Yui and Tajika as applied to claim 1, and further in view of Harp et al. (US 5,108,814 A, hereinafter Harp). 
Regarding claim 5, modified Yui teaches all the claimed limitation but does not specifically teach that the embossing process is carried out at a temperature chosen from a range between 40 °C and 190 °C below the melting temperature of the plastic material. 
Harp teaches a process in which orientable thermoplastic film is converted simultaneously into an embossed oriented film having desirable strength properties (column 1 lines 9-16). During the process, a film to be processed is passed into the nip between compression rolls 30, 30 where the embossing and machine direction orientation are simultaneously effected, and the simultaneous orientation and embossing may be conducted at room temperatures or at elevated temperatures below the melting point of the polymer being used, typically less than 200 °F (i.e., about 93 °C) for polyolefins (column 4 lines 55-65; FIGURE 1). Of note, the polyolefin is one of the partially crystalline plastic materials that the Instant Specification discloses in ¶ [0045]-¶ [0047], as published in US 20190255761 A1).  Although Harp’s temperature range (i.e., between room temperature and about 93 °C, which is below the melting point of the polymer being used) of the embossing process does not anticipate the claimed temperature range (i.e., between 40 °C and 190 °C, which is below the melting temperature of the plastic material), the claimed temperature range overlaps the Harp’s temperature range in the range between 40 °C and about 93 °C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the embossing of modified Yui to be carried out at room temperatures or elevated temperatures below the melting point of the polymer being used, typically less than 200 °F (i.e., about 93 °C) for polyolefin as taught by Harp in order to yield known results or a reasonable expectation of successful results of obtaining thermoplastic straps which is embossed so as to have desirable strength properties (Harp: column 1 lines 9-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726